EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Avistar Communications Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-142001, 333-115755, 333-43944,333-63914, and 333-163574) on FormS-8 of Avistar Communications Corporation of our report dated March30, 2010 with respect to the consolidated balance sheets of Avistar Communications Corporation and its subsidiary as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the three years in the period ended December31, 2009, and the related financial statement schedule, which report appears in the December31, 2009 Annual Report on Form10-K of
